PER CURIAM.
Norman Caldwell appeals a final judgment of conviction for grand theft following a jury trial. His sole point on appeal is that his conviction resulted from ineffective assistance of trial counsel. Caldwell’s proper remedy is to file with the trial court a motion under rule 3.850, Florida Rules of Criminal Procedure. See State v. Barber, 301 So.2d 7 (Fla.1974). We affirm the judgment and sentence without prejudice to the filing of a 3.850 motion with the circuit court.
AFFIRMED.
W. SHARP, PETERSON and GRIFFIN, JJ., concur.